Exhibit 99.2 Fourth Quarter Earnings CallJanuary 31, 2008 Cautionary Statements And Factors ThatMay Affect Future ResultsAny statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the PrivateSecurities Litigation Reform Act of 1995.Actual results may differ materially from such forward-looking statements. A discussion offactors that could cause actual results orevents to vary is contained in the Appendix to this presentation and in the Company’s SECfilings.1 Agenda• 2007 Earnings and Review of2010 Earnings Forecast andOutlook• Fourth Quarter and Year-EndSegment Results and FinancialOverview• Operational Review•
